Exhibit 10 (e)
 
SECOND AMENDMENT TO
INDUSTRIAL LEASE AGREEMENT
 


 
THIS SECOND AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (this "Amendment") is made
this 29th day of June, 2007, by and between L/S 26TH STREET SOUTH, LP, a
Delaware limited partnership (Assignee of Liberty Property/Synterra Limited
Partnership, a Pennsylvania limited partnership ("Liberty/Synterra")), as
Landlord, and TASTY BAKING COMPANY, a Pennsylvania corporation, as Tenant.
 
W I T N E S S E T H:
 
WHEREAS, Liberty/Synterra and Tenant entered into that certain Industrial Lease
Agreement dated May 8, 2007, as amended by that certain First Amendment to
Industrial Lease Agreement dated June 7, 2007 (collectively, the "Lease") for an
approximately 25 acre lot located within the Navy Yard, Philadelphia,
Pennsylvania, as more particularly described in the Lease;
 
WHEREAS, Liberty/Synterra assigned all of its right, title and interest in and
to the Lease to L/S 26th Street South, LP, pursuant to that certain Assignment
of Industrial Lease Agreement dated June 22, 2007, and L/S 26th Street South, LP
is now the Landlord under the Lease;
 
WHEREAS, pursuant to Section 30 of the Lease, Landlord and/or Tenant have the
right to terminate the Lease if certain conditions are not satisfied or waived
within the time periods specified therein; and
 
WHEREAS, Landlord and Tenant now desire to modify certain conditions in the
Lease, as more particularly set forth below.
 
NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
 
1.    Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Lease.
 
2.    The last grammatical sentence of Section 30(a) of the Lease is hereby
deleted and restated in its entirety as follows:
 
    "Accordingly, Landlord may terminate this Lease if the Agreement of Sale is
not fully executed by PAID and Landlord on or before July 17, 2007."
 

--------------------------------------------------------------------------------


 
3.    The deadlines for the satisfaction of the conditions set forth in Section
30(e)(i) of the Lease (respecting PAID's receipt of an "Invitation to Apply" for
not less than $4,000,000.00 in RACP grant funding for the Project or equivalent
funding acceptable to Landlord) and 30(e)(iii) of the Lease (respecting the
delivery of memoranda from each of the State Caucuses for their respective
portions of the RACP grant funding) are hereby extended until July 10, 2007.
 
4.    The deadlines for the satisfaction of the conditions set forth in Section
30(e)(vii) of the Lease (respecting PAID confirming that Landlord will not be
required to construct certain rail improvements), Section 30(e)(viii) of the
Lease (respecting the granting of certain easements from PAID to Landlord),
Section 30(e)(ix) of the Lease (respecting the satisfaction of certain
conditions to Landlord's acquisition of the Land and the Brig Site), Section
30(f)(i) of the Lease (respecting Tenant's receipt of a commitment letter from
the Commonwealth for not less than $10,000,000.00 under the Commonwealth's
Machinery and Equipment Loan Fund program) and Section 30(f)(ii) of the Lease
(respecting Tenant's receipt of a commitment from PIDC to provide not less than
$12,000,000.00 in loan financing), are each hereby extended to July 17, 2007.
 
5.    To the extent that approval of the City Council of Philadelphia is
required to obtain the RACP grant or equivalent alternative funding, then in
such event (i) the deadline for the satisfaction of the condition set forth in
Section 30(e)(ii) of the Lease (respecting the approval of City Council for the
RACP grant) is hereby extended until December 31, 2007, and (ii) if all other
conditions set forth in Section 30 of the Lease are satisfied or waived, and for
any reason the City Council of Philadelphia does not approve the RACP grant, or
alternative funding if City Council approval is required for such funding,
within the time period specified above, then Landlord and Tenant shall each be
responsible for one-half of the contemplated amount of the RACP grant or
alternative funding (i.e., $2,000,000.00 for each of Landlord and Tenant) to the
extent such funds are not available due to the failure of City Council to give
its approval (including the passage of any applicable city ordinance), and the
parties shall contribute such funds toward the Project to be applied in the same
manner as the RACP grant funds were to have been applied.
 
6.    Section 30(f)(iv) of the Lease is hereby deleted and restated in its
entirety as follows:
 
"Tenant, Tenant's lenders and PAID and/or PIDC shall have entered into an
intercreditor agreement acceptable to the parties thereto, unless the
requirement for such agreement is waived by PAID and/or PIDC, as applicable."
 
Furthermore, the deadline for the satisfaction of the condition set forth in
Section 30(f)(iv) of the Lease (as modified by this Amendment) is hereby
extended to July 30, 2007.
 
7.    Landlord hereby waives the condition set forth in Section 30(e)(vi) of the
Lease (respecting the commitment of the Commonwealth to fund not less than
$1,500,000 in the aggregate under the CBRFA and the RFA).
 
 
-2-

--------------------------------------------------------------------------------


 
8.    The parties hereby confirm that the conditions set forth in Sections
30(b), 30(d), 30(e)(iv), 30(e)(v) and 30(f)(iii) of the Lease have been
satisfied or waived.
 
9.    Except as expressly modified by this Amendment, the Lease shall remain in
full force and effect in accordance with its terms.  Without limiting the
generality of the foregoing, Tenant hereby reaffirms its obligation to reimburse
Landlord for certain costs, as set forth in Section 30(i) of the Lease, upon the
termination of the Lease for failure of any of the conditions set forth in
Section 30 thereof (as such conditions have been modified by this Amendment).
 
10.    This Amendment may be executed in any number of counterparts, each of
which, taken together, shall constitute one and the same instrument.  Faxed or
electronically delivered signatures shall be enforceable as original signatures
against the party delivering such signature.
 
 
-3-

--------------------------------------------------------------------------------


 
(Signatures continued on next page)
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment to
Industrial Lease Agreement on the date first above written.
 
                        LANDLORD:
 
                L/S 26TH STREET SOUTH, LP
 
                        By:    L/S 26th Street South, LLC, its General Partner
 
                    By:    Liberty Property/ Synterra Limited Partnership, its
Sole Member
 
                                By:    Liberty Property Philadelphia Navy Yard
Limited
                         Partnership, its General Partner
 
                        By:    Liberty Property Philadelphia Navy
                                                                  Yard
Corporation, its General Partner
        

 
 
By:
        Name: John S. Gattuso     Title: Senior Vice President

 
 

    TENANT:           TASTY BAKING COMPANY   
 
   
 
By:
        Name:         Title:    

 
 
-5-